United States Department of Labor
Employees’ Compensation Appeals Board

1
2
3
4

__________________________________________
M.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Plymouth, MI, Employer
__________________________________________
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-412
Issued: May 21, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 29, 2006 appellant filed a timely appeal from February 1 and
October 13, 2006 merit decisions denying her claim for recurrence of disability. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
appeal.
ISSUE
The issue is whether appellant met her burden of proof in establishing that she
sustained a recurrence of disability on June 23, 2005 that was causally related to her
accepted injury.
FACTUAL HISTORY
On March 12, 2003 appellant, then a 38-year-old mail processor, filed an
occupational disease claim alleging that she developed carpal tunnel syndrome and

1
2

myositis of the neck, back and arms as a result of her employment duties. Her claim was
eventually accepted on April 14, 2004 for temporary aggravation of cervical myositis.1

3
4
5
6
7

The record reflects that appellant returned to limited duty on October 10, 2003. In
a September 27, 2004 disability certificate, Dr. William Penn, a Board-certified
osteopath, specializing in family practice, recommended that appellant be provided with a
chair for back support and that she be restricted from lifting more than five pounds.
Appellant was also prohibited from prolonged bending, lifting or stooping.

8
9
10
11
12
13
14
15
16

On July 6, 2005 appellant filed a recurrence of disability claim as of June 23,
2005, when she stopped working. She alleged that she had all of the same symptoms
associated with her 2003 claim, “but now more severe.” Appellant described pain in the
left side of her neck and shoulder, the entire left arm all the way down to the fingertips,
and midway down her back on the left side. She stated her belief that “the injury [was
due] to lack of treatment from the initial claim being denied and [so] much time
elaps[ing] before being accepted and then denied again after several months.” Appellant
stated that, at the time of the alleged recurrence, she was working a bid job, which
required her to hand-case mail.

17
18
19
20
21
22
23
24
25
26
27
28
29

In support of her claim, appellant submitted medical reports from St. Mary Mercy
Hospital, including an Emergency Department Preliminary Report, dated June 30, 2005,
from Dr. Andrew Muzychka, Board-certified in the area of emergency medicine, who
noted appellant’s complaints of pain in her left neck radiating down her left arm, which
she had been experiencing for about three weeks. Dr. Muzychka provided diagnoses of
cervical radiculopathy and disc herniation. The record also contains June 30, 2005
reports of a chest x-ray and magnetic resonance imaging (MRI) scan of the cervical
spine. In a July 2, 2005 report, Dr. Patel Trupti, a treating physician, stated that
appellant’s chief complaint was severe pain in the neck radiating to the left upper
extremity. Her recent myelogram and computerized tomography (CT) scan showed
bilateral neural foraminal encroachment, which was worse on the left side. Appellant
also submitted a July 15, 2005 order for physical therapy from Dr. Peter Bono, a treating
physician and July 12, 2005 laboratory test results.

30
31
32
33
34

On July 27, 2005 the Office informed appellant that the information and evidence
submitted was insufficient to establish her claim. The Office advised appellant to submit,
within 30 days, a physician’s report containing a rationalized opinion explaining how her
work-related condition materially worsened without an intervening injury, to the point
that she was unable to perform the duties of her limited-duty job.

35
36

On July 28, 2005 appellant submitted a claim for compensation for the period
June 23 through July 22, 2005. On August 23, 2005 she submitted a claim for
1

The Office initially denied appellant’s claim by decision dated May 21, 2003. On March 2, 2004 an
Office hearing representative remanded the case for a second opinion examination and an opinion on causal
relationship. Based on the April 7, 2004 report of Dr. Mitchell Z. Pollak, a Board-certified orthopedic
surgeon, the Office accepted appellant’s claim for aggravation of cervical myositis. On May 3, 2004 the
Office clarified that appellant’s condition was considered to be temporary in nature.

2

1
2
3
4

compensation for the period June 23 through August 22, 2005. Appellant also submitted
a time analysis sheet for the same periods. By letters dated August 10 and September 13,
2005, the Office informed appellant that it could not rule on her claims for compensation
until a decision had been made on her recurrence claim.2

5
6
7
8
9
10

Appellant submitted a copy of an offer of modified assignment for “mail
processing clerk,” which she accepted on October 7, 2004. The duties included casing
mail. The “physical requirements” of the position included manually sorting letter mail
by placing letters in the appropriate pigeon hole on the manual letter case. Appellant was
to be provided with a chair for back support and was restricted from lifting in excess of
five pounds and from any prolonged bending, stooping or lifting.

11
12
13
14
15

In a letter dated August 13, 2005, appellant contended that her condition
worsened when she returned to light duty in June 2003. She stated that at the end of
2003, when she began working regular duty as a mail processor, she began “to feel the
resumed acceleration of pain.” Appellant was placed back on light duty as of April 2004.
She indicated that her bid job involved hand-casing mail.

16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37

Appellant submitted an August 9, 2005 report from Dr. Timothy A. Wright, a
Board-certified anesthesiologist, who related the history of injury, as reported by
appellant. She stated that she returned to work with restrictions four months after her
June 2003 injury. Appellant indicated that “things were going okay until June 23, 2005,
when the pain came back full force all at once while at work.” She complained of
constant left neck and arm pain, radiating down the arm through the forearm into the
hand. Appellant also complained of numbness, tingling and weakness in the left arm. A
June 30, 2005 CT scan of the cervical spine was significant for degenerative disc disease
and degenerative spurring in the cervical spine, most notably at C5-6, where there was a
right paramedian disc herniation and bone spurring. A July 1, 2005 myelogram and
postmyelogram CT scan of the cervical spine showed similar findings, with degenerative
changes in the cervical spine, with bilateral neural foraminal encroachment. Physical
examination of the neck showed full range of motion and no cervical lymphadenopathy.
There was provocative tenderness over the left cervical facet joints in the left cervical
paraspinous region. Dr. Wright found provocative tenderness over the left thoracic
paraspinous region, as well as over the left rhomboid musculature and left trapezius
musculature. He also found slightly decreased grip strength in the left hand. Dr. Wright
provided diagnoses of: neck and left arm pain; left cervical radiculopathy; degenerative
disc disease in the cervical spine, with disc intrusion most prominent at C5-6 with
encroachment of neural foramina bilaterally; and cervical spondylosis and facet
arthropathy with osteophytes noted especially at C5-6. In a September 28, 2005 report,
he reiterated his diagnoses.

2

The Board notes that the record does not contain a final decision regarding appellant’s claims for
compensation for this period. Therefore, the Board does not have jurisdiction over the merits of the claim.
See 20 C.F.R. § 501.2(c) (the Board has jurisdiction to consider and decide appeals from final decisions;
there shall be no appeal with respect to any interlocutory matter disposed of during the pendency of the
case).

3

1
2
3
4
5
6
7

Appellant submitted an August 11, 2005 attending physician’s report from
Dr. Edwin C. Blumberg, a treating physician, who provided diagnoses of pinched nerves,
bulging discs, bone spurs and cervical degeneration. Dr. Blumberg stated that appellant
was hospitalized from June 30 through July 5, 2005 and opined that she was disabled
from June 23 through August 3, 2005. In response to the form question as to whether he
believed appellant’s condition was caused or aggravated by employment, Dr. Blumberg
placed a check mark in the “yes” box and added the notation: “according to patient.”

8
9
10

By decision dated February 1, 2006, the Office denied appellant’s claim for
recurrence of disability on the grounds that the medical evidence was insufficient to
establish that her claimed recurrence was causally related to her accepted injury.

11
12

On January 29, 2006 appellant requested a schedule award. On February 4, 2006
appellant, through her counsel, requested an oral hearing.

13
14
15
16
17
18
19
20

In a January 10, 2006 attending physician’s report, Dr. Penn provided a diagnosis
of “C/D myofasitis and indicated that appellant was disabled from June 23 through
September 1, 2005. In response to the form question as to whether appellant’s condition
was caused or aggravated by employment, Dr. Penn placed a check mark in the “yes”
box. In an accompanying work capacity evaluation, Dr. Penn stated that appellant was
able to work eight hours per day with restrictions. He indicated that she would need a
chair with support; that she could not lift more than five pounds or stand longer than four
hours; and that she could not reach, twist, bend, stoop, push, pull, squat, kneel or climb.

21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43

The Office referred appellant, together with a statement of accepted facts and the
entire medical record, to Dr. Michael J. Geoghegan, a Board-certified orthopedic
surgeon, for an opinion as to the extent of appellant’s permanent disability. In a
March 30, 2006 report, Dr. Geoghegan related appellant’s complaints of chronic neck
pain radiating to her left shoulder and arm, which began in 2003 and was aggravated by
lifting trays of mail. His physical examination of appellant revealed pain with flexion
and extension of the cervical spine, pain with lateral rotation to the right and pain with
lateral bending to the right and left. Deep tendon reflexes were hypoactive in both upper
extremities. There was no weakness in either upper extremity. Appellant complained of
slightly decreased sensation to light tough involving the tips of the small and ring finger
on the left hand. Tinel’s sign and Phalen’s test were negative in both upper extremities.
June 27, 2005 x-rays of the dorsal spine revealed degenerative changes, but there was no
evidence of any ruptured intervertebral disc. The myelogram of the dorsal spine showed
no evidence of any ruptured disc or spinal stenosis. A cervical myelogram showed
degeneration at C6-7 and C5-6. A routine x-ray of the cervical spine showed evidence of
degenerative disc disease at C5-6 with slight narrowing of the left neural foramen at that
level. A June 3, 2005 MRI scan of the cervical spine showed evidence of a small
ruptured intervertebral disc at C5-6 level and protrusion causing some slight canal
stenosis at C5-6 on the left side. A June 30, 2005 CT scan of the cervical spine showed
evidence of some degenerative disc disease and degenerative spurring. Dr. Geoghegan
opined that appellant had “evidence of difficulty relative to her cervical spine.” He stated
that she had continued cervical myositis with nerve root irritation involving the left upper
extremity, as well as evidence of radiculopathy. Dr. Geoghegan recommended that she

4

1
2
3
4
5
6
7
8
9
10
11
12
13

continue to work with restrictions, including lifting no more than five pounds. In his
work capacity evaluation, he indicated that appellant could work eight hours per day with
restrictions, including lifting no more than five pounds or standing for no longer than four
hours. Appellant should also be restricted from reaching, twisting, bending, stooping,
pushing, pulling, squatting, kneeling or climbing. Dr. Geoghegan also recommended that
she be provided a chair with back support. He opined that appellant had not reached
maximum medical improvement. In a May 12, 2006 addendum to his March 30, 2006
report, Dr. Geoghegan stated that the only objective finding on his physical examination
of appellant’s extremities was diminished sensation to light touch involving sensory ulnar
nerve distribution involvement in the right hand. He opined that appellant had a two
percent upper extremity impairment, pursuant to Table 16-15 at page 492 of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (5th
ed. 2001).

14
15
16
17

An oral hearing was conducted on August 15, 2006. Appellant testified that she
applied for and was awarded a bid job in approximately March 2004, which required her
to sit in a chair and hand-case mail and to occasionally reach overhead. She further
expressed her belief that the duties of her job caused the recurrence of her pain.

18
19
20
21
22

By decision dated October 13, 2006, the hearing representative affirmed the
denial of appellant’s claim, finding that the medical evidence did not establish that she
sustained a recurrence of disability causally related to her employment. The
representative found that there was no reasoned medical opinion describing a relationship
between appellant’s current condition and the accepted work injury.

23
24
25
26
27
28
29

LEGAL PRECEDENT
Section 10.5(x) of the Office’s regulations defines “recurrence of disability” as an
inability to work after an employee has returned to work, caused by a spontaneous
change in a medical condition which had resulted from a previous injury or illness,
without an intervening injury or new exposure to the work environment that caused the
illness.3

30
31
32
33
34

Appellant has the burden of establishing that she sustained a recurrence of a
medical condition4 that is causally related to her accepted employment injury. To meet
her burden, she must furnish medical evidence from a physician who, on the basis of a
complete and accurate factual and medical history, concludes that the condition is
causally related to the employment injury and supports that conclusion with sound

3

20 C.F.R. § 10.5(x) (2002). See Carlos A. Marrero, 50 ECAB 117 (1998).

4

“Recurrence of medical condition” means a documented need for further medical treatment after
release from treatment for the accepted condition or injury when there is no accompanying work stoppage.
Continuous treatment for the original condition or injury is not considered a need for further medical
treatment after release from treatment, nor is an examination without treatment. 20 C.F.R. § 10.5(y)
(2002).

5

1
2

medical rationale.5 Were no such rationale is present, the medical evidence is of
diminished probative value.6

3
4
5
6
7
8
9

When an employee, who is disabled from the job she held when injured on
account of employment-related residuals, returns to a light-duty position or the medical
evidence establishes that she can perform the light-duty position, the employee has the
burden to establish, by the weight of the reliable, probative and substantial evidence, a
recurrence of total disability, and show that she cannot perform such light duty. As part
of this burden, the employee must show a change in the nature and extent of the injuryrelated condition or a change in the nature and extent of the light-duty job requirements.7

10
11
12
13
14
15
16
17
18
19

ANALYSIS
Appellant has not met her burden of proving that she sustained a recurrence of
disability beginning June 23, 2005. She alleges a worsening of her injury-related
condition and contends that the requirements of her limited-duty position changed such
that she no longer was physically able to perform the requirements of her light-duty job.
However, she has failed to submit any evidence of such a change in her requirements.
Moreover, she has failed to produce any rationalized medical opinion evidence
explaining how her present condition is causally related to the accepted employment
injury.

20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38

The Office accepted appellant’s claim for temporary aggravation of cervical
myositis. Appellant returned to a light-duty position October 10, 2003 and filed a claim
for a recurrence of disability on July 6, 2005, alleging that she was unable to work as of
June 23, 2005. The Office advised appellant of the evidence needed to establish her
claim. However, appellant did not submit any medical reports from a physician who, on
the basis of a complete and accurate factual and medical history, concluded that she
sustained total disability as of June 23, 2005 due to residuals of her accepted injury. On
June 30, 2005 Dr. Muzychka provided diagnoses of cervical radiculopathy and disc
herniation. As his report does not contain an opinion as to whether appellant was
disabled during the period in question or address the cause of appellant’s condition, it is
of limited probative value. On July 2, 2005 Dr. Trupti noted appellant’s complaint of
severe pain in the neck radiating to the left upper extremity. On July 15, 2005 Dr. Peter
Bono prescribed physical therapy for appellant’s cervical condition. In that neither report
contains a diagnosis or addresses the relevant issue of total disability for work, they lack
probative value. In his August 9, 2005 report, Dr. Wright provided: diagnoses of neck
and left arm pain; left cervical radiculopathy; degenerative disc disease in the cervical
spine, with disc intrusion most prominent at C5-6 with encroachment of neural foramina
bilaterally; and cervical spondylosis and facet arthropathy with osteophytes noted
especially at C5-6. However, he provided no opinion as to the cause or whether she was
5

Ronald A. Eldridge, 53 ECAB 218 (2001).

6

Albert C. Brown, 52 ECAB 152 (2000).

7

Conard Hightower, 54 ECAB 796 (2003).

6

1
2
3
4
5
6
7
8
9
10
11

disabled as a result, of her diagnosed conditions. Medical evidence which does not offer
any opinion regarding the cause of an employee’s condition is of limited probative
value.8 Moreover, as Dr. Wright did not address appellant’s disability, his report is
irrelevant to the issue at hand. Dr. Geoghegan found evidence of degenerative disc
disease, continued cervical myositis with nerve root irritation involving the left upper
extremity and radiculopathy. However, he provided no opinion as to whether appellant
was disabled during the period in question. Therefore, his report also lacks probative
value. The Board will not require the Office to pay compensation for disability in the
absence of medical evidence directly addressing the specific dates of disability for which
compensation is claimed. To do so would essentially allow an employee to self-certify
her disability and entitlement to compensation.9

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31

The only medical evidence of record containing an opinion as to appellant’s
disability during the alleged period consists of the reports from Drs. Blumberg and Penn.
In his August 11, 2005 attending physician’s report, Dr. Blumberg provided: diagnoses
of pinched nerves; bulging discs; bone spurs; and cervical degeneration. He stated that
appellant was hospitalized from June 30 through July 5, 2005 and opined that she was
disabled from June 23 through August 3, 2005. In response to the form question as to
whether he believed appellant’s condition was caused or aggravated by employment,
Dr. Blumberg placed a check mark in the “yes” box and added the notation: “according
to patient.” In a January 10, 2006 attending physician’s report, Dr. Penn provided a
diagnosis of “C/D myofasitis and indicated that appellant was disabled from June 23,
2005 through September 1, 2006. In response to the form question as to whether her
condition was caused or aggravated by employment, Dr. Penn also placed a check mark
in the “yes” box. The Board has held that, when a physician’s opinion on causal
relationship consists only of checking “yes” to a form question, without explanation or
rationale, that opinion is of diminished probative value and is insufficient to establish a
claim.10 Dr. Blumberg’s opinion is further compromised by its equivocal nature. As
neither physician provided any medical rationale explaining how appellant’s claimed
disabling condition was related to her accepted temporary aggravation of cervical
myositis condition, neither report is sufficient to establish that appellant sustained a
recurrence of disability during the period in question.11

32
33
34
35

At the oral hearing, appellant testified that she applied for and was awarded, a bid
job in approximately March 2004, which required her to sit in a chair and hand-case mail
and to occasionally reach overhead. She further expressed her belief that the duties of her
job, which exceeded her medical restrictions, caused the recurrence of her pain.
8

Michael E. Smith, 50 ECAB 313 (1999).

9

Amelia S. Jefferson, 57 ECAB __ (Docket No. 04-568, issued October 26, 2005); Fereidoon Kharabi,
52 ECAB 291 (2001). The Board notes that appellant was referred to Dr. Geoghegan for the purpose of
obtaining an opinion as to the extent of her permanent impairment for schedule award purposes.
10

Deborah L. Beatty, 54 ECAB 340 (2003).

11

See Albert C. Brown, supra note 6; see also Terry R. Hedman, 38 ECAB 222 (1986).

7

1
2
3
4
5
6
7

However, appellant’s belief alone, that her current condition was causally related to her
accepted injury, is insufficient to warrant an award of compensation. The Board notes
that the physical requirements of the modified mail processing clerk position, accepted by
appellant on October 7, 2004, were within the restrictions provided by Dr. Penn on
September 27, 2004. Appellant has provided no evidence that the Office required her to
work outside of those restrictions or that her condition worsened to the degree that she
was unable to perform the duties of the position.

8
9
10
11
12
13
14
15

Appellant has failed to establish by the weight of the reliable, probative and
substantial evidence, a change in the nature and extent of the injury-related condition
resulting in her inability to perform the duties of her modified employment. She has
provided absolutely no rationalized opinion evidence establishing either that she was
disabled as of June 23, 2005 or that her current condition is related to her original
employment-related injury. As appellant has not submitted any medical evidence
showing that she sustained a recurrence of disability due to her accepted employment
injury, the Board finds that she has not met her burden of proof.

16
17
18
19
20

CONCLUSION
The Board finds that appellant did not meet her burden of proof in establishing
that on June 23, 2005 she sustained a recurrence of disability that was causally related to
her accepted injury.

8

1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

ORDER
IT IS HEREBY ORDERED THAT the October 13 and February 1, 2006
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: May 21, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals
Board

David S. Gerson, Judge
Employees’ Compensation Appeals
Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals
Board

9

